PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/767,392
Filing Date: 11 Apr 2018
Appellant(s): Dalley et al.



__________________
Lawrence Drasner
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5-19-2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2-17-2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	Regarding the 35 USC 102(a)(2) rejections of claims 1, 6, 22, and 43 employing Goffer (US 8,096,965), Appellant argues that the Office Action fails to set forth the categorizations and classifications of fall state based on the combined direction and extent of a fall, fails to differentiate over the “halt” operations that the device as disclosed is meant to critique, and further fails to anticipate the precise mitigation techniques claimed because the Goffer tilt sensor is used in additional exoskeleton operations. The Final Office Action mailed on 2-17-2021 relied on Goffer (at Col. 3, lines 10-13, Col. 6, lines 45/51, Col. 8, lines 62-65, and Col. 9, lines 45-47) to teach the use of a recited “tilt sensor” capable of registering the tilt of the user’s torso off of the vertical. In particular, at Column 6, lines 45-51, Goffer outlines that the disclosed tilt sensor can comprise a gyroscope. Gyroscopes are relied upon to measure an orientation of a body in space, and are further capable of sensing a tilt in both forward and backward directions. Goffer further indicates that the tilt sensor is capable of sensing “the degree of tilt of the tilt sensor” at Column 6, lines 45-46. Because the disclosed tilt sensor is capable of sensing the direction off of a vertical, and additionally is capable of sensing the degree of tilt of the user’s torso, the disclosed tilt sensor is further capable of measuring the extent of a tilt of the torso. Still further, Goffer indicates (see Col. 8, lines 62-65 and Col. 9, lines 45-46) that a user’s fall may be sensed by registering a tilt of the upper body indicative of a fall, and additionally provides exemplary 
	Further, while Goffer does indicate one fall prevention/mitigation strategy that acts to stop the gait process (see Col. 9, lines 43-47), as previously outlined, this operation is not the only mitigation or prevention operation disclosed by Goffer (see Col. 11, lines 11-15 and 44-48 which detail fall prevention or mitigation in a “sit back” procedure; see also Col. 12, lines 56-63 which outlines a process to restore balance and also an operation to collapse the exoskeleton 
	In addition, while Goffer indicates the use of the tilt sensor in additional gait maintenance operations (e.g. Col. 9, lines 9-21), these additional uses of the tilt sensor do not preclude the tilt sensor from being used in the fall prevention and mitigation operations that have been previously outlined at Goffer’s Column 6, lines 45-51, Column 11, lines 15-19, and Column 12, lines 56-63) and thus the fall prevention and mitigation strategies as claimed are still reasonably anticipated.
	Regarding the 35 USC 103 rejections of claims 2-5 employing Goffer (US 8,096,965) and Goldfarb (US 9,693,926), Appellant argues that Goldfarb has no link to fall prevention and/or mitigation, and fails to cure the perceived deficiencies of Goffer with respect to the classification of the direction and extent of a fall. 
	As has been discussed above, Goffer is capable of detecting the direction and extent of a fall based on the disclosure surrounding the recited “tilt sensor”, and additionally provided numerous examples of fall prevention and mitigation that mirrors that of the claimed invention. Thus, for recitations in claims 2-5 of “near forward fall”, “far forward fall”, “terminal forward fall”, and “near backward fall”, the capability of the cited tilt sensor for measuring a direction of a fall, and the general indication that the tilt sensor can measure degree of tilt, and the interpretation above with respect to the extent of fall classification of “near”, “far”, and “terminal” and analogous disclosure from the Goffer reference are used to meet these claimed limitations. Appellant additionally argues that there is no mention in Goffer of a prone position as is outlined in claim 3, however the “collapse” condition of the stair ascension procedure outlined at Column 12, lines 51-56 of Goffer reasonably meets a prone position, as Goffer discloses that the user in the exoskeleton has collapsed.

	Regarding the 35 USC 103 rejections of claims 8, 10, 14-15, employing the combination of Goffer (US 8,096,965), Goldfarb (US 9,693,926) and Hattori (US 6,463,356), and the 35 USC rejections of claims 17 and 20 employing Goldfarb (US 9,693,926) and Hattori (US 6,463,356), Appellant argues that Hattori is non-analogous to the field of exoskeletons, and that Hattori fails to reasonably disclose a kneeling position.
	Hattori discloses (see Col. 1, lines 24-26) that the disclosed robot is mean to “emulate” the movement of a human subject. Thus, the fall recovery operations disclosed by Hattori could reasonably lead one having ordinary skill in the art of exoskeleton control to modify the control actions of an exoskeleton device in order to imbue the user and the device with the capability to recover from a fall in a variety of different ways. Further, the plain meaning of a “kneeling” position is one in which a portion of the body weight is supported by the knees. At Figure 9 of Hattori’s disclosure, the robot is supported at the knee joints. Further, as the progression of the fall recovery shown in Figures 9-13 progresses, there are torques applied at the knee and hip in order to drive the robot to an eventual standing position. In other words, the hips are driven to straighten and the knees are also driven to straighten the leg (see the torque applied in a clockwise manner to the hip joint in Fig. 9, and the position of the bent knee in Fig. 9 being 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
Conferees:
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785                                                                                                                                                                                                        
/SUE LAO/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.